Exhibit 10.1

Execution Copy
 
$10,000,000 of Shares of
 
EVERGREEN ENERGY INC.
 
Common Stock ($.001 par value)
 
SALES AGENCY AGREEMENT
 
August 24, 2011
LAZARD CAPITAL MARKETS LLC
30 Rockefeller Plaza
New York, New York 10020
 
Dear Sirs:
 
Introduction.  Pursuant to the terms and subject to the conditions of this Sales
Agency Agreement (this “Agreement”), during the term of this Agreement,
Evergreen Energy Inc., a Delaware corporation (the “Company”) proposes to issue
and sell from time to time through  Lazard Capital Markets LLC (the “Agent”) an
offering of up to $10,000,000 of shares (the “Shares”) of its common stock, par
value $.001 per share (the “Common Stock”), by any method permitted by law
deemed to be an “at-the-market” offering (the “Offering”) as defined in Rule 415
of the Securities Act (as defined below), including, without limitation, sales
made directly on the NYSE Arca Exchange (the “NYSE Arca”), sales made on any
other existing trading market for the Shares or to or through a market maker or
sales made by such other methods as the Company and the Agent may mutually agree
(the “ATM Program”).
 
The Company hereby confirms its agreements with the Agent as follows:
 
Section 1.  Representations and Warranties.  The Company hereby represents,
warrants and covenants to the Agent, as of the date of this Agreement and on
each such time the following representations and warranties are repeated or
deemed to be made pursuant to this Agreement, as follows:
 
(a)  Compliance with Registration Requirements.  The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a shelf
registration statement on Form S-3 (File No. 333-162720), which became effective
as of January 19, 2010 (the “Effective Date”), which contains a base prospectus
(the “Base Prospectus”) to be used in connection with the public offering and
sale of securities (the “Shelf Securities”), including the Shares, to be issued
from time to time by the Company.  Such registration statement, filed with the
Commission under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Securities Act”),
including the financial statements, exhibits and schedules thereto and all
documents incorporated or deemed to be incorporated by reference therein and any
information deemed to be a part thereof at the time of effectiveness pursuant to
Rule 430B under the Securities Act or the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”), is called the “Registration Statement.”  As used herein, the
term “Prospectus” shall mean the prospectus supplement to the Base Prospectus
that describes the Shares and the offering thereof pursuant to the ATM Program
(the “Prospectus Supplement”), together with the Base Prospectus, in the form
first used by the Agent to confirm sales of the Shares pursuant to the ATM
Program or in the form first made available to the Agent by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act.  As used
herein, “Applicable Time” is 10:00 a.m. (New York time) on August 25, 2011.  As
used herein, “free writing prospectus” has the meaning set forth in Rule 405
under the Securities Act, and “Time of Sale
 
 
 

--------------------------------------------------------------------------------

 


Prospectus” means the Prospectus, as amended or supplemented immediately prior
to the later to occur of (i) the Applicable Time and (ii) the Time of Sale (as
defined below), together with the free writing prospectuses, if any, identified
in Schedule I hereto.  As used herein, the terms “Registration Statement,” “Base
Prospectus,” “Prospectus Supplement,” “Time of Sale Prospectus” and “Prospectus”
shall include the documents incorporated and deemed to be incorporated by
reference therein.  All references in this Agreement to amendments or
supplements to the Registration Statement, the Base Prospectus, the Prospectus
Supplement, the Time of Sale Prospectus or the Prospectus shall be deemed to
mean and include the filing of any document under the Exchange Act which is or
is deemed to be incorporated by reference in the Registration Statement, the
Base Prospectus, the Prospectus Supplement, the Time of Sale Prospectus or the
Prospectus, as the case may be.  All references in this Agreement to (i) the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Prospectus, or any amendments or supplements to any of the foregoing, shall
include any copy thereof filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval System (“EDGAR”) and (ii) the Prospectus
shall be deemed to include the “electronic Prospectus” provided for use in
connection with the offering of the Shares as contemplated by Section 5(o) of
this Agreement.  All references in this Agreement to financial statements and
schedules and other information which are “contained,” “included” or “stated” in
the Registration Statement, the Base Prospectus, the Prospectus Supplement, the
Time of Sale Prospectus or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement or the Prospectus, as the case may be.
 
(ii)           (A) At the time of filing the Registration Statement, (A) at the
time of the most recent amendment to the Registration Statement for the purposes
of complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), (C) at the time the
Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c) under the Securities Act) made any offer relating to the
Shares in reliance on the exemption of Rule 163 under the Securities Act, (D) as
of each time the Shares are sold pursuant to this Agreement (each, a “Time of
Sale”), (D) at each Settlement Date (as defined below) and (E) at all times
during which a prospectus is required by the Securities Act to be delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) in connection with any offer or sale of the Shares (the
“Delivery Period”), the Company was not an “ineligible issuer” as defined in
Rule 405 under the Securities Act.  No stop order suspending the effectiveness
of the Registration Statement is in effect and no proceedings for such purpose
have been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the Commission.  At the earliest time after the
filing of the Registration Statement that the Company made a bona fide offer
(within the meaning of Rule 164(h)(2) under the Securities Act) of the Shares,
and was at the time of the filing of the Registration Statement, and has
continuously been and is as of the date of this Agreement eligible to use Form
S-3.
 
(iii)           The Prospectus when filed complied in all material respects with
the Securities Act and, if filed by electronic transmission pursuant to EDGAR
(except as may be permitted by Regulation S-T under the Securities Act), was
identical to the copy thereof delivered to the Agent for use in connection with
the offer and sale of the Shares.  The Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
complied or will comply in all material respects with the Securities Act and did
not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  As of the Applicable Time, the Time of Sale
Prospectus did not, and at each Time of Sale and Settlement Date and at any such
time this representation is repeated or deemed to be made pursuant to this
Agreement, the Time of Sale Prospectus, as then amended or
 
 
2

--------------------------------------------------------------------------------

 
 
supplemented by the Company, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  The Prospectus, as amended or supplemented, as of its
date, did not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not
misleading.  The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement or any post-effective amendment thereto, or the
Prospectus or the Time of Sale Prospectus, or any amendments or supplements
thereto, made in reliance upon and in conformity with information relating to
the Agent furnished to the Company in writing by the Agent expressly for use
therein, it being understood and agreed that the only such information furnished
by the Agent to the Company consists of the “Agent’s Information,” as defined in
Section 18 below.
 
(iv)           At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Shares and as of the date of this Agreement, the Company was not and is not an
“ineligible issuer” in connection with the offering of the Shares pursuant to
Rules 164, 405 and 433 under the Securities Act.  Any free writing prospectus
that the Company is required to file pursuant to Rule 433(d) under the
Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act.  Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of Rule 433 under the Securities Act, including timely filing with
the Commission or retention where required and legending, and each such free
writing prospectus, as of its issue date did not include any information that
conflicted, conflicts with or will conflict with the information contained in
the Registration Statement (as amended or supplemented as of such date),
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or
modified.  Except for the free writing prospectuses, if any, identified in
Schedule I hereto, the Company has not prepared, used or referred to, and will
not, without your prior consent, prepare, use or refer to, any free writing
prospectus with respect to the ATM Program.
 
(b)  Offering Materials Furnished to the Agent.  The Company has delivered to
the Agent one complete copy of the Registration Statement, each amendment
thereto and of each consent and certificate of experts filed as a part thereof,
and conformed copies of the Registration Statement, each amendment thereto, the
Time of Sale Prospectus, the Prospectus, as amended or supplemented, and any
free writing prospectus reviewed and consented to by the Agent, in such
quantities and at such places as the Agent has reasonably requested.
 
(c)  Distribution of Offering Material by the Company.  The Company has not
distributed and will not distribute, prior to the completion of the Agent’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than a Time of Sale Prospectus, the
Prospectus, any free writing prospectus reviewed and consented to by the Agent,
or the Registration Statement.
 
(d)  The Sales Agency Agreement.  This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)  Corporate Records.  All existing minute books of the Company and its
subsidiaries, including all existing minutes of all meetings and actions of the
board of directors (including Audit, Compensation, Nominating and Governance and
other board committees) and stockholders of the Company through the date of the
latest meeting and action (collectively, the “Corporate Records”) have been made
available to the Agent and counsel to the Agent.  All such Corporate Records are
complete and accurate and accurately reflect, in all material respects, all
transactions referred to in such Corporate Records.  There are no material
transactions, agreements or other actions of the Company and its subsidiaries
that are not properly approved or recorded in the Corporate Records.
 
(f)  Authorization of the Shares.   The Shares have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and the issuance and sale of the Shares is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Shares.
 
(g)  No Applicable Registration or Other Similar Rights.  There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement.
 
(h)  No Material Adverse Change. Except as otherwise disclosed in the SEC
Reports (as defined in Section 19 herein) or the Time of Sale Prospectus,
subsequent to the respective dates as of which information is given in the SEC
Reports or the Time of Sale Prospectus: (i)  there has been no material adverse
change, or any development that could reasonably be expected to (A)  result,
singly or in the aggregate, in a material adverse change in the condition,
financial or otherwise, or in the results of  operations, assets, business or
prospects of the Company and its subsidiaries taken as a whole, or (B) impair in
any material respect the ability of the Company to perform its obligations under
this Agreement or to consummate any transactions contemplated by this Agreement
or the Prospectus, in each case whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change or impairment is called a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business; and (iii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends or distributions declared, paid or made by the
Company or other subsidiaries, to or among or between the Company or any of its
subsidiaries on or with respect to any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock or otherwise.  Neither the Company nor any of its subsidiaries has
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Registration Statement, Time of Sale Prospectus
or the Prospectus, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Registration Statement, Time
of Sale Prospectus or the Prospectus.
 
(i)  Independent Accountants.  As of the Applicable Time, Hein & Associates, who
have expressed their opinion with respect to the financial statements (which
term as used in this Agreement includes the related notes thereto) and
supporting schedules filed with the Commission as a part of the  Registration
Statement and included in the Prospectus, are independent public or certified
public accountants as required by the Securities Act and the Exchange Act.
 
(j)  Preparation of the Financial Statements.  The financial statements
incorporated by reference in the Registration Statement or any Time of Sale
Prospectus or Prospectus (each, an “Applicable
 
 
4

--------------------------------------------------------------------------------

 
 
Prospectus”) present fairly the consolidated financial position of the Company
and its subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  The supporting schedules
included in the Registration Statement present fairly the information required
to be stated therein.  Such financial statements and supporting schedules have
been prepared in conformity with generally accepted accounting principles as
applied in the United States applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto.  No other financial statements or supporting schedules are required
under the Securities Act to be included in the Registration Statement or any
Applicable Prospectus.
 
(k)  Company’s Accounting System.  The Company and each of its subsidiaries make
and keep accurate books and records and maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Since December 31, 2010, there has not
been and is no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and since December 31, 2010,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.
 
(l)  Incorporation and Good Standing of the Company and its Subsidiaries.  Each
of the Company and its subsidiaries has been duly incorporated or organized, as
the case may be, and is validly existing as a corporation, partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization except where the failure to do
so would not reasonably be expected to cause a Material Adverse Change, and has
the power and authority (corporate or other) to own, lease and operate its
properties and to conduct its business as described in each Applicable
Prospectus and, in the case of the Company, to enter into and perform its
obligations under this Agreement.  Each of the Company and each subsidiary (for
the purposes of this Agreement, “subsidiaries” shall mean the subsidiaries
listed on Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2010, and “subsidiary” shall mean any one of them) is
duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business except where the
failure to do so would not reasonably be expected to cause a Material Adverse
Change.  All of the issued and outstanding capital stock or other equity or
ownership interests of each subsidiary have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or adverse claim.  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than (i) the subsidiaries listed in Exhibit 21 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2010, and (ii) such
other entities omitted from Exhibit 21 which, when such omitted entities are
considered in the aggregate as a single subsidiary, would not constitute a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X.


(m)  Capitalization and Other Capital Stock Matters.  The authorized, issued and
outstanding capital stock of the Company is as set forth in each Applicable
Prospectus as of the dates referred to therein.  The Common Stock of the Company
(including the Shares) conform in all material respects to the description
thereof contained in the Time of Sale Prospectus.  All of the issued and
outstanding common stock of the Company (including the Shares) have been duly
authorized and validly issued, are
 
 
5

--------------------------------------------------------------------------------

 
 
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws.  None of the outstanding common stock of the Company
(including the Shares) was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company.  There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in each Applicable Prospectus or the documents incorporated
by reference therein.  The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, set forth in each Applicable Prospectus accurately and
fairly presents the information required to be shown with respect to such plans,
arrangements, options and rights.
 
(n)  Dividend Restrictions. Except as set forth on Schedule III, no subsidiary
of the Company is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such subsidiary’s equity securities or from repaying to the Company or any other
subsidiary of the Company any amounts that may from time to time become due
under any loans or advances to such subsidiary from the Company or from
transferring any property or assets to the Company or to any other subsidiary.
 
(o)  Stock Exchange Listing; Exchange Act Registration; Shareholder
Approval.  The Common Stock (including the Shares) is registered pursuant to
Section 12(g) or 12(b) of the Exchange Act and are listed on the NYSE Arca, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock (including the Shares) under
the Exchange Act or delisting the Common Stock (including the Shares) from the
NYSE Arca, and, except as disclosed in the SEC Reports, the Company has not
received any notification that the Commission or the NYSE Arca is contemplating
terminating such registration or listing.  Except as disclosed in the SEC
Reports, the Company is in compliance with all applicable corporate governance
requirements of the NYSE Arca that are currently in effect.  No approval of the
shareholders of the Company under the rules and regulations of the NYSE Arca is
required for the Company to issue and deliver the Shares pursuant to this
Agreement.  No consent, approval, authorization or order of, or filing,
notification or registration with, the NYSE ARCA is required for the listing and
trading of the Shares on the NYSE ARCA, except for (i) a Notification Form:
Listing of Additional Shares; and (ii) a Notification Form: Change in the Number
of Shares Outstanding. Any certificate signed by or on behalf of the Company by
an authorized representative and delivered to the Agent or to counsel for the
Agent shall be deemed to be a representation and warranty by the Company to the
Agent as to the matters covered thereby.
 
(p)  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company nor any of its subsidiaries is (i) in
violation of its charter or by-laws, partnership agreement or operating
agreement or similar organizational document, as applicable, (ii) in default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
subsidiaries ), or to which any of the property or assets of the Company or any
of its subsidiaries is subject (each, an “Existing Instrument”), or (iii) in
violation in any respect of any statute, law, rule, regulation, ordinance,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or its subsidiaries, or any of their properties, as applicable, except
with respect to clauses (ii) and (iii), for any violations, breaches or Defaults
as would not, individually or in the aggregate, result in a Material Adverse
Change.  The Company’s execution, delivery and performance of this Agreement,
 
 
6

--------------------------------------------------------------------------------

 
 
consummation of the transactions contemplated hereby and by each Applicable
Prospectus and the issuance and sale of the Shares (i) have been duly authorized
by all necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws, partnership agreement or operating
agreement or similar organizational document of the Company or any subsidiary,
as applicable, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary.  No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by each Applicable Prospectus, except such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws.
 
(q)  No Material Actions or Proceedings.  Except as disclosed in the SEC
Reports, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company, such
subsidiary or such officer or director, or (B) any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.  No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the best of
the Company’s knowledge, is threatened or imminent.
 
(r)  Intellectual Property Rights.  The Company and each of its subsidiaries
owns or possesses the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the Registration Statement, Time of Sale Prospectus and the Prospectus, and
the Company is not aware of any claim to the contrary or any challenge by any
other person to the rights of the Company and its subsidiaries with respect to
the foregoing except for those that could not have a Material Adverse
Change.  The Intellectual Property licenses described in the Registration
Statement, Time of Sale Prospectus and the Prospectus are valid, binding upon,
and enforceable by or against the parties thereto in accordance with their
terms.  The Company and each of its subsidiaries has complied in all material
respects with, and is not in breach and, except as disclosed in the SEC Reports,
has not received any asserted or threatened claim of breach of, any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person to any Intellectual Property license.  The Company’s
and each of its subsidiaries’ businesses as now conducted and as proposed to be
conducted do not and will not infringe or conflict with any patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses or other
Intellectual Property or franchise right of any person.  Except as disclosed in
the SEC Reports, neither the Company nor any of its subsidiaries has received
notice of any claim against the Company or any of its subsidiaries alleging the
infringement by the Company or any of its subsidiaries of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person.  The Company and
each of its subsidiaries has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the
 
 
7

--------------------------------------------------------------------------------

 
 
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any of its
subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted.  The Company and each of its subsidiaries have at all times
complied with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company and any of its subsidiaries in the conduct of the Company’s and its
subsidiaries businesses.
 
(s)  All Necessary Permits, etc. The Company and each of its subsidiaries
possesses all licenses, certificates, authorizations and permits issued by, and
have made all declarations and filings with, the appropriate local, state,
federal or foreign regulatory agencies or bodies which are necessary or
desirable for the ownership of their respective properties or the conduct of
their respective businesses as described in the Registration Statement, Time of
Sale Prospectus and the Prospectus or the documents incorporated by reference
therein (collectively, the “Governmental Permits”), except where any failures to
possess or make the same, singularly or in the aggregate, would not have a
Material Adverse Change.  The Company and its subsidiaries are in compliance
with all such Governmental Permits; all such Governmental Permits are valid and
in full force and effect, except where the validity or failure to be in full
force and effect would not, singularly or in the aggregate, have a Material
Adverse Change.  All such Governmental Permits are free and clear of any
restriction or condition that are in addition to, or materially different from
those normally applicable to similar licenses, certificates, authorizations and
permits. Neither the Company nor any subsidiary has received notification of any
revocation or modification (or proceedings related thereto) of any such
Governmental Permit and the Company has no reason to believe that any such
Governmental Permit will not be renewed.
 
(t)  Title to Properties.  The Company and each of its subsidiaries has good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 1(j) above
(or elsewhere in any Applicable Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such subsidiary.  The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.
 
(u)  Tax Law Compliance.  Except for the Company’s tax return for 2009 for which
it has received an extension and as otherwise disclosed in the SEC Reports, the
Company and its subsidiaries have filed all necessary federal, state and foreign
income and franchise tax returns and have paid all taxes required to be paid by
any of them and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them.  The Company has made such charges, accruals
and reserves in the applicable financial statements referred to in Section 1(j)
above as are required by generally accepted accounting principles in the United
States in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or any of its
subsidiaries has not been finally determined.
 
(v)  Company Not an “Investment Company.” The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  The Company is not, and will not be, either after
receipt of payment for the Shares or after the application of the proceeds
therefrom as described under “Use of Proceeds” in each Applicable Prospectus, an
“investment company” within the meaning of Investment Company Act and will
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
 
8

--------------------------------------------------------------------------------

 
 
(w)  Insurance.  Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses.  The Company has no reason
to believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change.  Neither of the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.
 
(x)  No Price Stabilization or Manipulation; Compliance with Regulation M.  The
Company has not taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Common Stock or any other “reference security” (as defined
in Rule 100 of Regulation M under the 1934 Act (“Regulation M”)) whether to
facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M.
 
(y)  Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required under the Securities Act to be described in each
Applicable Prospectus or the documents incorporated by reference therein, which
have not been described as required.
 
(z)  Compliance with Laws.  The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.
 
(aa)  Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Time of Sale Prospectus and the Prospectus, at
the time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act, and,
when read together with the other information in the Time of Sale Prospectus and
Prospectus, at the time the Registration Statement and any amendments thereto
become effective and on each such time the following representations and
warranties are repeated or deemed to be made pursuant to this Agreement, as the
case may be, after giving effect to the latest amendments or supplements to the
Registration Statement, Time of Sale Prospectus or Prospectus, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(bb)  Sarbanes-Oxley Compliance. The Company is in compliance with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) that are currently in effect.
 
(cc)  FINRA Matters.  All of the information provided to the Agent or to counsel
for the Agent by the Company in connection with letters, filings or other
supplemental information provided to FINRA pursuant to FINRA’s Rule 5110, 5190
or 5121 is true, complete and correct.
 
(dd)  Statistical and Market-Related Data.   The statistical, demographic and
market-related data included in the Registration Statement and each Applicable
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.
 
 
9

--------------------------------------------------------------------------------

 
 
(ee)  Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established.  The
Company is not aware of (i) any significant deficiencies or material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial
reporting.  The Company is not aware of any change in its internal control over
financial reporting that has occurred during its most recent fiscal quarter that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
 
(ff)  Compliance with Environmental Laws.  Except as described in each
Applicable Prospectus and except as would not, singly or in the aggregate,
result in a Material Adverse Change, (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (iv)
there are no events or circumstances that might reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws.
 
(gg)  Periodic Review of Costs of Environmental Compliance.  In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).  On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.
 
(hh)  ERISA Compliance.  The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance
with
 
 
10

--------------------------------------------------------------------------------

 
 
ERISA, except for such non-compliance as would not be reasonably expected to
cause a Material Adverse Change.  “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended,
and the regulations and published interpretations thereunder (the “Code”) of
which the Company or such subsidiary is a member.  No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates.  No “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA).  Neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.
 
(ii)  Brokers.  Except for the Placement Fee (as defined in Section 3) payable
to the Agent as described in the Time of Sale Prospectus and the Prospectus,
there is no broker, finder or other party that is entitled to receive from the
Company any brokerage or finder’s fee or other fee or commission as a result of
any transactions contemplated by this Agreement.
 
(jj)  Foreign Corrupt Practices Act.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
 
(kk)  Money Laundering Laws.  The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the USA PATRIOT Act, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar applicable rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
 
(ll)  OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of this offering, or lend, contribute or
otherwise make available such proceeds
 
 
11

--------------------------------------------------------------------------------

 
 
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
(mm)  No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
Registration Statement, Time of Sale Prospectus or the Prospectus has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.
 
(nn)  Neither the Company nor its subsidiaries are subject to regulation as a
“public utility”, “public service company”, “holding company” or similar
designation by any governmental or regulatory authority, including under the
Federal Power Act, as amended or any applicable state utility laws; and the
Company and its subsidiaries are not required to file with any applicable state
or local commissions, governmental authorities or regulatory bodies that
regulate utilities any forms, statements, reports, registrations or documents
required to be filed by the Company or its subsidiaries under such applicable
state or local laws to which the Company or its subsidiaries are subject.
 
Any officers’ certificate delivered by the Company pursuant to Section 7(f)(ii)
shall be deemed a representation and warranty by the Company to the Agent as to
the matters covered thereby.
 
The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
 
Section 2.  Sale and Delivery of the Shares.
 
On the basis of the representations, warranties and agreements herein contained,
but subject to the terms and conditions herein set forth, the Company and the
Agent agree that the Company may from time to time seek to sell Shares through
the Agent, acting as sales agent as follows:
 
(a)  The Company has authorized and hereby acknowledges that the Agent shall act
as its exclusive agent in connection with the offers for the purchase of all or
part of the Shares from the Company from time to time in connection with the
proposed Offering.  The Agent may utilize the expertise of Lazard Frères & Co.
LLC in connection with the Agent’s activities.
 
(b)  The Company may submit its orders to the Agent by telecopy or email (or
other method mutually agreed upon by the parties) (including any price, time or
size limits or other customary parameters or conditions) (a “Sales Notice”) to
sell Shares on any Trading Day (as defined herein) which order shall be
confirmed by the Agent (and accepted by the Company) by electronic mail using a
form substantially similar to that attached hereto as Exhibit A. As used herein,
“Trading Day” shall mean any trading day on the NYSE Arca, other than a day on
which the NYSE Arca is scheduled to close prior to its regular weekday closing
time.  Each Sales Notice shall be effective until (i) the Shares specified in
such Sales Notice have been sold, (ii) the Company suspends or terminates such
Sales Notice or (iii) this Agreement terminates for any reason.
 
(c)  Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts consistent with its normal trading and sales
practices to execute any Company order to sell Shares submitted to it hereunder
and with respect to which the Agent has agreed to act as sales agent. The Agent
may sell Shares by any method permitted by law deemed to be an “at-the-market”
offering as defined in Rule 415 of the Securities Act, including, without
limitation, sales made directly on the NYSE Arca, on any other existing trading
market for the Shares or to or through a market maker.  The Company acknowledges
and agrees that (i) there can be no assurance that the Agent will be successful
in selling the Shares, (ii) the Agent will incur no liability or obligation to
the Company or
 
 
12

--------------------------------------------------------------------------------

 
 
any other person or entity if it does not sell Shares for any reason except as a
result of an act or failure to act undertaken or omitted to be taken by the
Agent through its gross negligence or willful misconduct, and (iii) the Agent
shall be under no obligation to purchase Shares on a principal basis pursuant to
this Agreement.
 
(d)  The Company shall not authorize the issuance and sale of, and the Agent
shall not sell, any Share at a price lower than the minimum price therefor
designated by the Company pursuant to Section 2(b) above and in the applicable
Sales Notice. In addition, the Company or the Agent may, upon notice to the
other party hereto by telephone (confirmed promptly by email or facsimile),
suspend an offering of the Shares pursuant to this Agreement; provided, however,
that such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
receipt of such notice.
 
(e)  The Agent shall provide written confirmation (which may be by facsimile or
email) to the Company following the close of trading on the NYSE Arca each day
in which Shares are sold under this Agreement setting forth (i) the amount of
Shares sold on such day, (ii) the gross offering proceeds received from such
sale and (iii) the commission payable by the Company to the Agent with respect
to such sales.
 
(f)  At each Time of Sale, Settlement Date and Representation Date (as defined
below), the Company shall be deemed to have affirmed each representation and
warranty contained in this Agreement. Any obligation of the Agent to use its
commercially reasonable efforts to sell the Shares on behalf of the Company as
sales agent shall be subject to the continuing accuracy of the representations
and warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 7 of this Agreement.
 
(g)  Notwithstanding any other provision of this Agreement, the Company and the
Agent agree that no sales of Shares shall take place, the Company shall not
request the sales of any Shares that would be sold and the Agent shall not be
obligated to sell or offer to sell, during any period in which the Company’s
insider trading policy, a copy of which is attached hereto as Exhibit C, as it
exists on the date of this Agreement and including any amendments or supplements
made thereto from time to time, copies of which shall be provided to the Agent,
regardless of whether still in effect, would prohibit the purchase or sale of
common stock of the Company by persons subject to such policy, or during any
other period in which the Company is in possession of material non-public
information.
 
Section 3.  Fees.
 
The fee payable to the Agent for sales of the Shares with respect to which the
Agent acts as sales agent hereunder shall be equal to 4.0% of the gross offering
proceeds of such Shares (the “Placement Fee”) and deducted from the gross
proceeds of any sales of such Shares prior to payment to the Company of the net
proceeds from the sale of such Shares.
 
Section 4.  Payment, Delivery and Other Obligations.
 
Settlement for sales of the Shares pursuant to this Agreement will occur on the
third Trading Day (or such earlier day as is industry practice for regular-way
trading) following the date on which such sales are made (each such day, a
“Settlement Date”).  On or prior to each Settlement Date, the Shares sold
through the Agent for settlement on such date shall be issued and delivered by
the Company to an account designated by the Agent at The Depository Trust
Company or by such other means of delivery as may be mutually agreed upon by the
parties thereto. On or prior to each Settlement Date, the Agent will deliver
 
 
13

--------------------------------------------------------------------------------

 
 
the net proceeds from the sale of such Shares to an account designated by the
Company.  Settlement for all such Shares shall be effected by free delivery of
the Shares by the Company or its transfer agent to the Agent’s account or its
designee’s account (provided that the Agent shall have given the Company written
notice of such designee prior to the Settlement Date) at The Depository Trust
Company or by such other means of delivery as may be mutually agreed upon by the
parties hereto, which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form, in return for payment in same day
funds delivered to the account designated by the Company.  If the Company, or
its transfer agent (if applicable), shall default on its obligation to deliver
the Shares on any Settlement Date, the Company shall (i) hold the Agent harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay the Agent any commission, discount or other compensation to
which it would otherwise be entitled absent such default.
 
Section 5.  Additional Covenants.  The Company further covenants and agrees with
the Agent as follows:
 
(a)  Delivery of Registration Statement, Time of Sale Prospectus and
Prospectus.  The Company shall furnish to you, without charge, copies of the
Registration Statement, any amendments thereto and shall furnish to you in New
York City, without charge, (i) prior to 10:00 a.m. New York City time on the
business day next succeeding the date of this Agreement and (ii) as soon as
practicable during the period mentioned in Section 5(g) or 5(h) below, as many
copies of the Time of Sale Prospectus, the Prospectus and any supplements and
amendments thereto or to the Registration Statement as you may reasonably
request; provided, that the Company shall not be required to furnish any
document incorporated into the Prospectus or the Time of Sale Prospectus to the
extent such document is available on EDGAR.  In case the Agent is required to
deliver, under the Securities Act (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule), a prospectus relating to
the Shares after the nine-month period referred to in Section 10(a)(3) of the
Securities Act, or after the time a post-effective amendment to the Registration
Statement is required pursuant to Item 512(a) of Regulation S-K under the
Securities Act, upon the request of the Agent, and at its own expense, the
Company shall prepare and deliver to the Agent as many copies as the Agent may
reasonably request of an amended Registration Statement or amended or
supplemented prospectus complying with Item 512(a) of Regulation S-K or
Section 10(a)(3) of the Securities Act, as the case may be; provided, that the
Company shall not be required to furnish any document incorporated into
Registration Statement, the Prospectus or the Time of Sale Prospectus to the
extent such document is available on EDGAR.
 
(b)  Agent’s Review of Proposed Amendments and Supplements.  Prior to amending
or supplementing the Registration Statement, the Time of Sale Prospectus or the
Prospectus (other than any amendment or supplement through incorporation by
reference of any report filed under the Exchange Act), the Company shall furnish
to the Agent for review, a reasonable amount of time prior to the proposed time
of filing or use thereof, a copy of each such proposed amendment or supplement,
and will file with the Commission within the applicable period specified in Rule
424(b) under the Securities Act any prospectus required to be filed pursuant to
such Rule.  If the Agent objects thereto, the Agent may cease making sales of
Shares pursuant to this Agreement.
 
(c)  Free Writing Prospectuses.  The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent, such consent not to be unreasonably withheld or delayed.  The Company
shall furnish to the Agent,
 
 
14

--------------------------------------------------------------------------------

 
 
without charge, as many copies of any free writing prospectus prepared by or on
behalf of, or used by the Company, as the Agent may reasonably request.  If at
any time when a prospectus is required by the Securities Act (including, without
limitation, pursuant to Rule 173(d)) to be delivered in connection with sales of
the Shares (but in any event if at any time during the Delivery Period) there
occurred or occurs an event or development as a result of which any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
conflicted or would conflict with the information contained in the Registration
Statement or included or would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company shall promptly amend or supplement
such free writing prospectus to eliminate or correct such conflict or so that
the statements in such free writing prospectus as so amended or supplemented
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such subsequent time, not misleading, as the
case may be; provided, however, that prior to amending or supplementing any such
free writing prospectus, the Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of such proposed amended or supplemented free writing prospectus.  If the
Agent objects thereto, the Agent may cease making sales of Shares pursuant to
this Agreement.
 
(d)  Filing of Agent Free Writing Prospectuses.  The Company shall not take any
action that would result in the Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Agent that the Agent otherwise would
not have been required to file thereunder.
 
(e)  Amendments and Supplements to Time of Sale Prospectus.  If the Time of Sale
Prospectus is being used to solicit offers to buy the Shares at a time when the
Prospectus is not yet available to prospective purchasers and any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus so that the Time of Sale Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts in any material respect with the information contained in
the Registration Statement, or if, in the opinion of counsel for the Agent, it
is necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, including the Securities Act, the Company shall (subject to
Sections 5(c) and 5(d)) forthwith prepare, file with the Commission and furnish,
at its own expense, to the Agent and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
delivered to a prospective purchaser, not misleading or so that the Time of Sale
Prospectus, as amended or supplemented, will no longer conflict in any material
respect with the Registration Statement, or so that the Time of Sale Prospectus,
as amended or supplemented, will comply with applicable law including the
Securities Act (provided that the only remedy the Agent shall have with respect
to the failure by the Company to make any such filing, other than as set forth
in Section 11 hereof, shall be to cease making sales of Shares pursuant to this
Agreement).  Until such time as the Company makes the relevant filing described
above, the Agent may cease making sales of Shares pursuant to this Agreement.
 
(f)  Securities Act Compliance. After the date of this Agreement and during the
Delivery Period, the Company shall promptly advise the Agent in writing (i) of
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (ii) of the time and date of
 
 
15

--------------------------------------------------------------------------------

 
 
any filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Time of Sale Prospectus, any free writing
prospectus or the Prospectus, (iii) of the time and date that any post-effective
amendment to the Registration Statement becomes effective and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any amendment
or supplement to the Time of Sale Prospectus or the Prospectus or of any order
preventing or suspending the use of the Time of Sale Prospectus, any free
writing prospectus or the Prospectus, or of any proceedings to remove, suspend
or terminate from listing or quotation the Shares from any securities exchange
upon which they are listed for trading or included or designated for quotation,
or of the threatening or initiation of any proceedings for any of such
purposes.  Until such time as any stop order is lifted, the Agent may cease
making Sales under this Agreement.  Additionally, the Company agrees that it
shall comply with the provisions of Rule 424(b), Rule 433 and Rule 430A, as
applicable, under the Securities Act and will use its reasonable efforts to
confirm that any filings made by the Company under such Rule 424(b) or Rule 433
were received in a timely manner by the Commission.
 
(g)  Amendments and Supplements to the Prospectus and Other Securities Act
Matters.  If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus, as then
amended or supplemented, does not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if in the opinion of the Agent or counsel for the
Agent it is otherwise necessary to amend or supplement the Prospectus to comply
with applicable law, including the Securities Act, the Company agrees (subject
to Section 5(b) and 5(c)) to promptly prepare, file with the Commission and
furnish at its own expense to the Agent and to dealers, amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law including the Securities Act (provided that the
only remedy the Agent shall have with respect to the failure by the Company to
make any such filing, other than as set forth in Section 9 hereof, shall be to
cease making sales of Shares pursuant to this Agreement).  Neither the Agent’s
consent to, nor delivery of, any such amendment or supplement shall constitute a
waiver of any of the Company’s obligations under Sections 5(b) or 5(c). In
addition, the Company agrees to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act subsequent to the date of the Prospectus and for the
duration of the Delivery Period.  For the duration of the Delivery Period, the
Company agrees (i) to include in its quarterly reports on Form 10-Q, and its
annual reports on 10-K, a summary detailing, for the relevant reporting period,
(1) the number of Shares sold through the Agent pursuant to this Agreement, (2)
the net proceeds received by the Company from such sales and (3) the
compensation paid by the Company to the Agent with respect to such sales or
alternatively, (ii) to prepare a prospectus supplement or in such other filing
permitted by the Securities Act or Exchange Act (each an “Interim Prospectus
Supplement”) with such summary information and, at least once a quarter and
subject this Section 5, file such Interim Prospectus Supplement pursuant to Rule
424(b) under the Securities Act (and within the time periods required by Rule
424(b) and Rules 430A, 430B or 430C under the Securities Act)).
 
(h)  Blue Sky Compliance.  The Company shall cooperate with the Agent and
counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or the provincial securities laws of Canada of those jurisdictions designated by
the Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares, provided
 
 
16

--------------------------------------------------------------------------------

 
 
that in the opinion of the Agent’s counsel, such qualification or registration
is required for the issuance, sale and delivery of the Shares.  The Company
shall not be required to qualify as a foreign corporation or to take any action
that would subject it to general service of process in any such jurisdiction
where it is not presently qualified or where it would be subject to taxation as
a foreign corporation.  The Company will advise the Agent promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose.
 
(i)  Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Shares sold by it in the manner described under the caption “Use of
Proceeds” in each Applicable Prospectus.
 
(j)  Transfer Agent.  The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.
 
(k)  Earning Statement.  As soon as practicable, but in any event no later than
fifteen months after the date of this Agreement, the Company will make generally
available to its security holders and to the Agent an earning statement (which
need not be audited) covering a period of at least twelve months beginning with
the first fiscal quarter of the Company occurring after the date of this
Agreement which shall satisfy the provisions of Section 11(a) of the Securities
Act and the rules and regulations of the Commission thereunder.  Agent
acknowledges and agrees that the Company’s normal periodic filings pursuant to
the Securities Exchange Act of 1934 will satisfy this obligation.
 
(l)  Periodic Reporting Obligations.  The Company shall file, on a timely basis,
with the Commission and the NYSE Arca all reports and documents required to be
filed under the Exchange Act.
 
(m)  Exchange Act Compliance.  During the Delivery Period, the Company shall
file all documents required to be filed with the Commission pursuant to Section
13, 14 or 15 of the Exchange Act in the manner and within the time periods
required by the Exchange Act.
 
(n)  Listing.  The Company will use its commercially reasonable best efforts to
maintain the listing of the Shares on the NYSE Arca during the term of this
Agreement.
 
(o)  Company to Provide Copy of the Prospectus in Form That May be Downloaded
from the Internet.  The Company shall cause to be prepared and delivered, at its
expense, on or before the date of the initial Sales Notice under this Agreement,
to the Agent an “electronic Prospectus” to be used by the Agent in connection
with the offering and sale of the Shares.  As used herein, the term “electronic
Prospectus” means a form of Time of Sale Prospectus, and any amendment or
supplement thereto (excluding any documents incorporated by reference therein),
that meets each of the following conditions: (i) it shall be encoded in an
electronic format, satisfactory to the Agent, that may be transmitted
electronically by the Agent to offerees and purchasers of the Shares; and
(ii) it shall disclose the same information as the paper Time of Sale
Prospectus, except to the extent that graphic and image material cannot be
disseminated electronically, in which case such graphic and image material shall
be replaced in the electronic Prospectus with a fair and accurate narrative
description or tabular representation of such material, as appropriate.  The
Company hereby confirms that it has included or will include in the Prospectus
filed pursuant to EDGAR or otherwise with the Commission an undertaking that,
upon receipt of a request by an investor or his or her representative, the
Company shall transmit or cause to be transmitted promptly, without charge, a
paper copy of the Time of Sale Prospectus.
 
 
17

--------------------------------------------------------------------------------

 
 
(p)  Agreement Not to Offer or Sell Additional Shares. During the period
commencing on the date of this Agreement and ending on and including the earlier
to occur of (i) the sale of all Shares being offered pursuant to this Agreement
and (ii) the termination of this Agreement (as the same may be extended as
described below, the “Lock-up Period”), the Company will not, without the prior
written consent of the Agent, directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, other than (i) the Company’s sale of the Shares hereunder and
(ii) the issuance of Common Stock or options to acquire Common Stock pursuant to
the Company’s employee benefit plans, qualified stock option plans or other
employee compensation plans as such plans are in existence on the date hereof
and described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date
hereof.  The Company also agrees that during such period (other than for the
sale of the Shares hereunder), the Company will not file any registration
statement, preliminary prospectus or prospectus, or any amendment or supplement
thereto, under the Securities Act for any such transaction or which registers,
or offers for sale, Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, except for a registration
statement on Form S-8 relating to employee benefit plans.  The Company hereby
agrees that (i) if it issues an earnings release or material news, or if a
material event relating to the Company occurs, during the last seventeen (17)
days of the Lock-Up Period, or (ii) if prior to the expiration of the Lock-Up
Period, the Company announces that it will release earnings results during the
sixteen (16)-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this paragraph (p)   or the letter shall continue to
apply until the expiration of the eighteen (18)-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.
 
(q)  Investment Limitation.  The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
 
(r)  No Stabilization or Manipulation; Compliance with Regulation M.  The
Company will not take, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Common Stock or any other reference security, whether to
facilitate the sale or resale of the Shares or otherwise, and the Company will,
and shall cause each of its affiliates to, comply with all applicable provisions
of Regulation M.  If the limitations of Rule 102 of Regulation M (“Rule 102”) do
not apply with respect to the Shares or any other reference security pursuant to
any exception set forth in Section (d) of Rule 102, then promptly upon notice
from the Agent (or, if later, at the time stated in the notice), the Company
will, and shall cause each of its affiliates to, comply with Rule 102 as though
such exception were not available but the other provisions of Rule 102 (as
interpreted by the Commission) did apply.


(s)  Officers’ Certificate. On the date the Company first files the Prospectus
Supplement relating to the offer and sale of the Shares pursuant to this
Agreement (the “Commencement Date”), and on (i) each date that the Registration
Statement or the Prospectus is amended or supplemented (other than (1) in
connection with the filing of a prospectus supplement that contains solely the
information required by the last sentence of Section 5(h), (2) in connection
with the filing of any report or other document under Section 13, 14 or 15(d) of
the Exchange Act or (3) by a prospectus supplement relating solely to the
offering of Shelf Securities other than the Shares); (ii) each date the Company
files an annual report on Form 10-K under the Exchange Act; (iii) each date that
the Company files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) if the Agent shall reasonably request, promptly after the Company files a
Current Report on Form 8-K, (such Commencement Date and each such date referred
to in (i) and (ii) above, a “Representation Date”), to furnish or cause to be
furnished to the Agent forthwith a certificate dated and delivered as of such
date, in form reasonably
 
 
18

--------------------------------------------------------------------------------

 
 
satisfactory to the Agent, to the effect that the statements contained in the
certificate referred to in Section 7(f) of this Agreement are true and correct
as of such Representation Date, as though made at and as of such time modified
as necessary to relate to the Registration Statement and the Prospectus as
amended and supplemented to the time of delivery of such certificate.
 
(t)  Opinions of Company Counsel.  On each Representation Date, the Company
shall cause to be furnished to the Agent, dated as of such date, in form and
substance satisfactory to the Agent, (i) the written opinion and negative
assurance statement of Moye White LLP, counsel for the Company, and (ii) the
written opinion of William G. Laughlin, General Counsel of the Company, in each
case modified as necessary to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such opinions.
 
(u)  Opinion of Counsel for the Agent.  On the initial Representation Date, and
on such other dates as may be reasonably requested by Agent, Proskauer Rose LLP,
counsel to the Agent, shall furnish to the Agent a written opinion and negative
assurance statement, dated as of such date in form and substance reasonably
satisfactory to the Agent.
 
With respect to Sections 5(t) and this Section 5(u), in lieu of delivering such
an opinion for dates subsequent to the Commencement Date such counsel may
furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under Section 5(t) or this
Section 5(u), as the case may be, to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of such subsequent date).
 
(v)  Accountants’ Comfort Letter.  On the Commencement Date and within five
business days after (i)  the Company files an annual report on Form 10-K or
quarterly report on Form 10-Q and (ii) on such other dates as may be reasonably
requested by the Agent (which request pursuant to this clause (ii) shall not be
made more than once per calendar quarter), Hein & Associates, independent public
accountants of the Company, shall deliver to the Agent the comfort letter(s) as
described in Section 7(a).
 
(w)  Due Diligence. The Company shall comply, and instruct the Company’s
counsel, advisors and independent public accountants to comply, with the Due
Diligence Protocol attached hereto on Schedule II and any other due diligence
review or call reasonably requested by the Agent; provided that neither the
Company nor the Company’s advisors, counsel or independent public accountants
shall be required to so comply to the extent that such compliance could
reasonably be expected to violate any confidentiality agreement or impair or
waive any legal privilege of the Company (provided that the only remedy the
Agent shall have with respect to the failure by the Company to comply with the
provisions of this Section 5(w), other than as set forth in Section 9
hereof, shall be to cease making sales of Shares pursuant to this Agreement).
 
(x)   Reservation of Stock. The Company shall reserve and keep available at all
times, free of preemptive rights, Shares for the purpose of enabling the Company
to satisfy its obligations hereunder.
 
(y)   Agent’s Trading in the Common Stock. The Company consents to the Agent
trading in the Common Stock for the Agent’s own account and for the account of
its clients at the same time as sales of the Shares occur pursuant to this
Agreement.
 
(z)  Affirmation of Representations and Warranties.  The Company agrees that
each acceptance by the Company of an order confirmation in accordance with
Section 2(b) hereunder shall be deemed
 
 
19

--------------------------------------------------------------------------------

 
 
to be an affirmation to the Agent that the representations and warranties of the
Company contained in or made pursuant to this Agreement are true and correct as
of the date of such acceptance as though made at and as of such date, and an
undertaking that such representations and warranties will be true and correct as
of the Time of Sale and the Settlement Date for the Shares relating to such
acceptance as though made at and as of each of such dates, except as disclosed
in writing by the Company at such time and that such representations and
warranties shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented relating to such Shares.
 
(aa)  Board Approval of Sales of Shares.  Prior to instructing the Agent
pursuant to Section 2 hereof to make sales on any given day (or as otherwise
agreed between the Company and the Agent), the Company’s supervisory board of
directors (the “Board”) or an authorized subcommittee of the Board, or such
other person or persons authorized by the Board or any such subcommittee with
respect to any given day (i) shall have approved the minimum price and maximum
number of Shares to be sold on such day or for such sales period and (ii) shall
have provided to the Company a written authorizing resolution with respect to
such Sales Notice.  The Sales Notice provided to the Agent by the Company,
pursuant to Section 2, on such day shall reflect the terms of such authorizing
resolution.
 
Section 6.  Payment of Expenses.   The Company agrees to pay, or promptly
reimburse if paid by the Agent:  (a) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Shares and any taxes payable in
that connection; (b) the costs incident to the registration of the Shares under
the Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, the Base Prospectus, any Free
Writing Prospectus, the Time of Sale Prospectus, the Prospectus, any amendments,
supplements and exhibits thereto or any document incorporated by reference
therein and the costs of printing, reproducing and distributing any transaction
document by mail or other means of communications; (d) the fees and expenses
(including related fees and expenses of counsel for the Agent) incurred in
connection with securing any required review by FINRA of the terms of the sale
of the Shares and any filings made with FINRA; (e) any applicable listing,
quotation or other fees; (f) the fees and expenses (including related fees and
expenses of counsel to the Agent) of qualifying the Shares under the securities
laws of the several jurisdictions as provided in Section 5(h) and of preparing,
printing and distributing wrappers, “Blue Sky Memoranda” and “Legal Investment
Surveys”; (g) the cost of preparing and printing stock certificates, if any; (h)
all fees and expenses of the registrar and transfer agent of the Shares; (i) the
fees, disbursements and expenses of counsel to the Agent, not to exceed $125,000
(payable upon the execution and delivery of this Agreement); and (j) all other
costs and expenses incident to the Offering or the performance of the
obligations of the Company under this Agreement and in connection with the
transactions contemplated hereby (including, without limitation, the fees and
expenses of the Company’s counsel and the Company’s independent accountants and
other expenses incurred by Company’s and Agent’s personnel including, without
limitation, any expenses advanced by the Agent on the Company’s behalf (which
expenses set forth in this Section 6 will be promptly reimbursed no later than
the next Settlement Date from the gross Offering proceeds).
 
Section 7.   Conditions of the Obligations of the Agent.  The obligations of the
Agent (including with respect to any Settlement Date) are subject to the
following conditions:
 
(a)  Accountants’ Comfort Letter.  On each date specified in Section 5(v), the
Agent shall have received from Hein & Associates, independent public or
certified public accountants for the Company (A) a letter dated as of such date
addressed to the Agent, in form and substance satisfactory to the Agent,
confirming that they are independent public or certified public accountants as
required by the Securities Act and the Exchange Act and in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X, (B) containing, as of such date, the statements and
information of the type ordinarily included in accountant’s “comfort letters” to
underwriters, delivered according to Statement of Auditing Standards No. 72 (or
any successor
 
 
20

--------------------------------------------------------------------------------

 
 
bulletin), with respect to the audited and unaudited financial statements and
certain financial information contained in the Registration Statement, the Time
of Sale Prospectus, the Prospectus and each free writing prospectus, if any (the
first such letter, the “Initial Comfort Letter”) and (C) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement, the Time of Sale Prospectus, the
Prospectus and each free writing prospectus, if any, as amended and supplemented
to the date of such letter.
 
(b)  Compliance with Registration Requirements; No Stop Order; No Objection from
FINRA.  For the period from and after effectiveness of this Agreement and prior
to each Representation Date:
 
(i)           the Company shall have filed the Prospectus with the Commission
(including the information previously omitted from the Registration Statement
pursuant to Rule 430B under the Securities Act) in the manner and within the
time period required by Rule 424(b) under the Securities Act, as well as (a) any
amendments and/or supplements to the Prospectus in compliance with Section 5 of
this Agreement and (b) all requests for additional information on the part of
the Commission (to be included or incorporated by reference in the Registration
Statement or the Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Agent;
 
(ii)           no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment to the Registration Statement, shall
be in effect and no proceedings for such purpose shall have been instituted or
threatened by the Commission; and
 
(iii)           FINRA shall have raised no objection to the fairness and
reasonableness of the sales agency terms and arrangements.
 
(c)  No Material Adverse Change.  Since the later of (i) the date of this
Agreement and (ii) the immediately preceding Representation Date, in the
judgment of the Agent there shall not have occurred any Material Adverse Change.
 
(d)  Opinions of Counsel for the Company.  On each Representation Date, and on
such other dates as may be reasonably requested by Agent, the Agent shall have
received (i) the opinion and negative assurance statement of Moye White LLP,
counsel for the Company, and (ii) the written opinion of William G. Laughlin,
General Counsel of the Company, in each case dated as of such date, which the
form of Moye White’s opinion is attached as Exhibit B.


(e)  Opinion of Counsel for the Agent.  On the initial Representation Date, and
on such other dates as may be reasonably requested by Agent, the Agent shall
have received the opinion of Proskauer Rose LLP, counsel for the Agent, in form
and substance satisfactory to the Agent, dated as of such date.
 
(f)  Officers’ Certificate.  On each date specified in Section 5(s), the Agent
shall have received a written certificate executed by the Chief Executive
Officer of the Company and the Chief Financial Officer of the Company, dated as
of such date, to the effect set forth in subsections (b)(ii) and (c)(2) of this
Section 7, and further to the effect that:
 
(i)           for the period from and including the date of this Agreement
through and including such date, there has not occurred any Material Adverse
Change;
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)           the representations, warranties and covenants of the Company set
forth in Section 1 of this Agreement are true and correct with the same force
and effect as though expressly made on and as of such date;
 
(iii)           the Company has complied with all of its agreements hereunder
and satisfied all the conditions on its part to be performed or satisfied
hereunder at or prior to such date;
 
(iv)           as of such date and as of each Time of Sale, if any, subsequent
to the immediately preceding Representation Date, the Registration Statement did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and
 
(v)           as of such date and as of each Time of Sale, if any, subsequent to
the immediately preceding Representation Date, the Time of Sale Prospectus and
the Prospectus did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that no such
certificate shall apply to any statements or omission made in reliance upon and
in conformity with information furnished in writing to the Company by the Agent
specifically for use in the Time of Sale Prospectus and the Prospectus.
 
(g)  SEC Filings.  All filings with the Commission required by Rule 424 under
the Securities Act to have been filed by each Time of Sale or related Settlement
Date shall have been made within the applicable time period prescribed for such
filing by Rule 424 (without reliance on Rule 424(b)(8)).
 
(h)  Listing.  The Shares shall have been approved for listing on the NYSE Arca,
subject only to a notice of issuance at or prior to the applicable Settlement
Date.
 
(i)  Regulation M.  The common stock of the Company shall be an “actively-traded
security” excepted from the requirements of Rule 101 of Regulation M by
subsection (c)(1) of such rule.
 
(j)  Since the date of the latest audited financial statements included or
incorporated by reference in the Time or Sale Prospectus or Prospectus as of the
date hereof, (i) neither the Company nor any of its subsidiaries shall have
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in the Registration Statement, Time of Sale Prospectus or Prospectus, and
(ii) there shall not have been any change in the capital stock or short-term or
long-term debt of the Company or any of its subsidiaries, the effect of which,
in any such case described in clause (i) or (ii) of this paragraph (j)  , is, in
the judgment of the Agent, so material and adverse as to make it impracticable
or inadvisable to proceed with the sale or delivery of the Shares on the terms
and in the manner contemplated in this Agreement and the Prospectus.
 
(k)  No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Shares or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company or its subsidiaries and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Shares or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or its subsidiaries.
 
 
22

--------------------------------------------------------------------------------

 
 
(l)  No Suspension of Trading In or Delisting of Common Stock; Other Events. 
Subsequent to each of the execution and delivery of this Agreement and
immediately preceding and on each Representation Date or Settlement Date, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, NYSE Arca or the American Stock
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited, or minimum or maximum prices or maximum range
for prices shall have been established on any such exchange or such market by
the Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Agent, impracticable or inadvisable
to proceed with the sale or delivery of the Shares on the terms and in the
manner contemplated in the General Disclosure Package and the Prospectus.
 
(m)  Form 8-K.  The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K including as an exhibit thereto this Agreement.
 
(n)  The Agent shall not have discovered and disclosed to the Company on or
prior to a Settlement Date that the Registration Statement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for the Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading, or that the Time of
Sale Prospectus, any Free Writing Prospectus or the Prospectus or any amendment
or supplement thereto contains an untrue statement of fact which, in the opinion
of such counsel, is material or omits to state any fact which, in the opinion of
such counsel, is material and is necessary in order to make the statements, in
the light of the circumstances in which they were made, not misleading.
 
(o)  Additional Documents.  On or before each Representation Date, the Agent and
counsel for the Agent shall have received such information, documents and
opinions as they may reasonably request (except for any such information,
documents or opinions that are subject to confidentiality agreements or to a
legal privilege to the extent that such compliance could reasonably be expected
to violate an confidentiality agreement or legal privilege), for the purposes of
enabling them to pass upon the issuance and sale of the Shares as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained; and all proceedings taken by the Company in connection with the
issuance and sale of the Shares as contemplated herein and in connection with
the other transactions contemplated by this Agreement shall be satisfactory in
form and substance to the Agent and counsel for the Agent.
 
If any condition specified in this Section 7 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Agent by
notice to the Company at any time on or prior to a Time of Sale, which
termination shall be without liability on the part of any party to any other
party, except that Section 1, Section 3, Section 4, Section 6, Section 9 and
Section 10 shall at all times be effective and shall survive such termination.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 8.  Effectiveness of this Agreement.  This Agreement shall become
effective upon the execution and delivery of this Agreement by the parties
hereto.
 
 
Section 9.  Indemnification.
 
(a)  The Company shall indemnify and hold harmless the Agent, its affiliates and
each of its and their respective directors, officers, members, employees,
representatives and agents (including, without limitation Lazard Frères & Co.
LLC, which will provide services to the Agent) and its affiliates, and each of
its and their respective directors, officers, members, employees,
representatives and agents and each person, if any, who controls Lazard Frères &
Co. LLC within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and each person, if any, who controls the Agent within the
meaning of Section 15 of the Securities Act of or Section 20 of the Exchange Act
(collectively, the “Agent Indemnified Parties,” and each a “Agent Indemnified
Party”) against any loss, claim, damage, expense or liability whatsoever (or any
action, investigation or proceeding in respect thereof), joint or several, to
which such Agent Indemnified Party may become subject, under the Securities Act
or otherwise, insofar as such loss, claim, damage, expense, liability, action,
investigation or proceeding arises out of or is based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in any Time
of Sale Prospectus, any Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto or document incorporated by reference therein, (B) the omission or
alleged omission to state in any Time of Sale Prospectus, any Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading or (C) any breach of the
representations and warranties of the Company contained herein, or the failure
of the Company to perform its obligations hereunder or pursuant to any law, and
which is included as part of or referred to in any loss, claim, damage, expense,
liability, action, investigation or proceeding arising out of or based upon
matters covered by subclause (A), (B) or (C) above of this Section 9(a), and
shall reimburse the Agent Indemnified Party for any legal fees or other expenses
reasonably incurred by that Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, settling,
compromising, or appearing as a third party witness in respect of, or otherwise
incurred in connection with, any such loss, claim, damage, expense, liability,
action, investigation or proceeding, as such fees and expenses are incurred;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, expense or liability arises out of or
is based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from any Time of Sale Prospectus, any Registration Statement or
the Prospectus, or any such amendment or supplement thereto, or any Free Writing
Prospectus made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Agent specifically for use
therein, which information the parties hereto agree is limited to the Agent’s
Information.  This indemnity agreement is not exclusive and will be in addition
to any liability which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to each
Agent Indemnified Party.
 
(b)  The Agent shall indemnify and hold harmless the Company and its directors,
its officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Company Indemnified Parties,”
and each a “Company Indemnified Party”) against any loss, claim, damage, expense
or liability whatsoever (or any action, investigation or proceeding in respect
thereof), joint or several, to which such Company Indemnified Party may become
subject, under the Securities Act
 
 
24

--------------------------------------------------------------------------------

 
 
or otherwise, insofar as such loss, claim, damage, expense, liability, action,
investigation or proceeding arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in Time of
Sale Prospectus, any Free Writing Prospectus, any “issuer information” filed or
required to be filed pursuant to Rule 433(d) of the Rules and Regulations, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in any Time of Sale
Prospectus, any Free Writing Prospectus, any “issuer information” filed or
required to be filed pursuant to Rule 433(d) of the Rules and Regulations, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Agent specifically for use therein, which information the
parties hereto agree is limited to the Agent’s Information, and shall reimburse
the Company Indemnified Party for any legal or other expenses reasonably
incurred by such party in connection with investigating or preparing to defend
or defending against or appearing as third party witness in connection with any
such loss, claim, damage, liability, action, investigation or proceeding, as
such fees and expenses are incurred.  Notwithstanding the provisions of this
Section 9(b), in no event shall any indemnity by the Agent under this Section
91(b) exceed the total Placement Fee received by the Agent in connection with
Section 3.
 
(c)  Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 9, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 9
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 9.  If any such action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 9 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 9(a), or the Agent in the case of a claim for
indemnification under Section 9(b), (ii) such indemnified party shall have been
advised by its counsel that there may be one or more legal defenses available to
it which are different from or additional to those available to the indemnifying
party, or (iii) the indemnifying party has failed to assume the defense of such
action and employ counsel reasonably satisfactory to the indemnified party
within a reasonable period of time after notice of the commencement of the
action or the indemnifying party does not diligently defend the action after
assumption of the defense, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of (or, in the case of a failure to diligently
defend the action after assumption of the defense, to continue to defend) such
action on behalf of such indemnified party and the indemnifying party shall be
responsible for legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action; provided,
 
 
25

--------------------------------------------------------------------------------

 
 
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such indemnified parties (in addition to any local
counsel), which firm shall be designated in writing by the Agent if the
indemnified parties under this Section 9 consist of any Agent Indemnified Party
or by the Company if the indemnified parties under this Section 9 consist of any
Company Indemnified Parties.  Subject to this Section 9(c), the amount payable
by an indemnifying party under Section 9 shall include, but not be limited to,
(x) reasonable legal fees and expenses of counsel to the indemnified party and
any other expenses in investigating, or preparing to defend or defending
against, or appearing as a third party witness in respect of, or otherwise
incurred in connection with, any action, investigation, proceeding or claim, and
(y) all amounts paid in settlement of any of the foregoing.  No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of judgment with respect to any
pending or threatened action or any claim whatsoever, in respect of which
indemnification or contribution could be sought under this Section 9 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.  Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.  In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.
 
Section 10.  Contribution.


If the indemnification provided for in Section 9 is unavailable or insufficient
to hold harmless an indemnified party under Section 9(a) or Section 9(b), then
each indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid, payable or otherwise incurred by such indemnified
party as a result of such loss, claim, damage, expense or liability (or any
action, investigation or proceeding in respect thereof), as incurred, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent on the other hand from the
offering of the Shares, or (ii) if the allocation provided by clause (i) of this
Section 10 is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
of this Section 10 but also the relative fault of the Company on the one hand
and the Agent on the other with respect to the statements, omissions, acts or
failures to act which resulted in such loss, claim, damage, expense or liability
(or any action, investigation or proceeding in respect thereof) as well as any
other relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Shares purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Agent in connection with the Offering, in each case as set forth in the
table on the cover
 
 
26

--------------------------------------------------------------------------------

 
 
page of the Prospectus.  The relative fault of the Company on the one hand and
the Agent on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Agent on the other, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement, omission, act or failure to act;
provided that the parties hereto agree that the written information furnished to
the Company by or on behalf of the Agent for use in any Time of Sale Prospectus,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto, consists solely of the Agent’s Information.  The Company and the Agent
agree that it would not be just and equitable if contributions pursuant to this
Section 10 were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein.  The amount paid or payable by an indemnified party as a
result of the loss, claim, damage, expense, liability, action, investigation or
proceeding referred to above in this Section 10 shall be deemed to include, for
purposes of this Section 10, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding.  Notwithstanding the provisions
of this Section 10, no Agent shall be required to contribute any amount in
excess of the total Placement Fee received by the Agent in connection with the
Offering, less the amount of any damages which the Agent has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement,
omission or alleged omission, act or alleged act or failure to act or alleged
failure to act.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
Section 11.  Termination of this Agreement
 
(a)  The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus or any Time of Sale Prospectus, any change, or any development
or event involving a prospective change, in the condition, financial or
otherwise, or in the business, properties, earnings, results of operations or
prospects of the Company and its Subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, which individually or
in the aggregate, in the sole judgment of the Agent is material and adverse and
makes it impractical or inadvisable to market the Shares or to enforce contracts
for the sale of the Shares, (2) any of the events described in Sections 7(j),
7(k) or 7(l) shall have occurred, in each case the effect of which is such as to
make it, in the judgment of the Agent, impracticable or inadvisable to market
the Shares or to enforce contracts for the sale of the Shares, (3) if minimum
prices for trading have been fixed on the Exchange, or (4) if a major disruption
of securities settlements or clearance services in the United States shall have
occurred and be continuing, except that the provisions of Section 1 (with
respect to sales of Shares made prior to the date of termination), Section 3
(with respect to fees payable to Agent for sales of Shares made prior to the
date of termination), Section 4 (with respect to sales of Shares made prior to
the date of termination), Section 6, Section 9 and Section 10 of this Agreement
shall remain in full force and effect notwithstanding such termination. 
 
(b)   The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party, except that the provisions of Section
1 (with respect to sales of Shares made prior to the date of termination),
Section 3 (with respect to fees payable to Agent for sales of Shares made prior
to the date of termination), Section 4 (with respect to sales of Shares made
prior to the date of termination), Section 6, Section 9 and Section 10 of this
Agreement shall remain in full force and effect notwithstanding such
termination.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)  The Agent shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party, except that the provisions of Section
1 (with respect to sales of Shares made prior to the date of termination),
Section 3 (with respect to fees payable to Agent for sales of Shares made prior
to the date of termination), Section 4 (with respect to sales of Shares made
prior to the date of termination), Section 6, Section 9 and Section 10 of this
Agreement shall remain in full force and effect notwithstanding such
termination.
 
(d)   Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Shares
through the Agent on the terms and subject to the conditions set forth herein;
provided that the provisions of Section 1 (with respect to sales of Shares made
prior to the date of termination), Section 3 (with respect to fees payable to
Agent for sales of Shares made prior to the date of termination), Section 4
(with respect to sales of Shares made prior to the date of termination), Section
6, Section 9 and Section 10 of this Agreement shall remain in full force and
effect notwithstanding such termination.
 
(e)   This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that the provisions of Section
1 (with respect to sales of Shares made prior to the date of termination),
Section 3 (with respect to fees payable to Agent for sales of Shares made prior
to the date of termination), Section 4 (with respect to sales of Shares made
prior to the date of termination), Section 6, Section 9 and Section 10 of this
Agreement shall remain in full force and effect notwithstanding such
termination.
 
(f)   Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be.  If such termination
shall occur prior to the Settlement Date for any sale of Shares, such Shares
shall settle in accordance with the provisions of this Agreement.
 
Section 12.  No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that:
 
(a)           The Agent’s responsibility to the Company is solely contractual in
nature, and the Agent has been retained solely to act as a Agent in connection
with the Offering and no fiduciary, advisory or agency relationship between the
Company and the Agent has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether the Agent or Lazard
Frères & Co. LLC has advised or is advising the Company on other matters;
 
(b)           The Company acknowledges and agrees that (a) the sale of the
Shares pursuant to this Agreement, including the determination of the public
offering price of the Shares and any related fees, is an arm’s-length commercial
transaction between the Company, on the one hand, and the Agent on the other
hand, and (b) the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
(c)           It has been advised that the Agent and Lazard Frères & Co. LLC and
each of their affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Agent has
no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and
 
 
28

--------------------------------------------------------------------------------

 
 
(d)           it waives, to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Agent shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.
 
Section 13.  Representations and Indemnities to Survive Delivery.  The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Agent, as set forth in this Agreement or
made by them respectively, pursuant to this Agreement, shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Agent, the Company or any person controlling any of them and shall survive
delivery of and payment for the Shares.  Notwithstanding any termination of this
Agreement, including without limitation any termination pursuant to Section 11,
the indemnity and contribution and reimbursement agreements contained in
Sections 9, 10 and 11(e), respectively, and the representations and warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.
 
Section 14.  Notices.
 
All statements, requests, notices and agreements hereunder shall be in writing,
and:
 
(a)  if to the Agent, shall be delivered or sent by mail, facsimile transmission
or email to Lazard Capital Markets LLC, 30 Rockefeller Plaza, New York, New York
10020, Attention: General Counsel, Fax: 212-830-3615; and
 
(b)  if to the Company, shall be delivered or sent by mail, facsimile
transmission or email to: Evergreen Energy Inc., 1225 17th Street, Suite
1300,  Denver, Colorado 80202, Facsimile:  (303) 293-8430, Attention:  William
Laughlin, General Counsel; with copies to (i) Moye White LLP, 1400 16th Street,
6th Floor, Denver, CO 80202, Facsimile:  (303) 292-4510, Attention: John W.
Kellogg, Esq.
 
provided, however, that any notice to the Agent pursuant to Section 9 shall be
delivered or sent by mail or facsimile transmission to the Agent at its address
set forth in its acceptance communication to the Agent, which address will be
supplied to any other party hereto by the Agent upon request.  Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof, except that any such statement, request, notice or agreement
delivered or sent by email shall take effect at the time of confirmation of
receipt thereof by the recipient thereof.
 
Section 15.  Successors; Persons Entitled to the Benefit of this
Agreement.  This Agreement shall inure to the benefit of and be binding upon the
Agent, the Company, and their respective successors and assigns.  This Agreement
shall also inure to the benefit of Lazard Frères & Co. LLC, its successors and
assigns, which shall be third party beneficiaries hereof.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the Agent
Indemnified Parties and the indemnities of the Agent shall be for the benefit of
the Company Indemnified Parties.  It is understood that the Agent’s
responsibility to the Company is solely contractual in nature and the Agent does
not owe the Company, or any other party, any fiduciary duty as a result of this
Agreement.
 
Section 16.  Partial Unenforceability.  The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision
hereof.  If any Section, paragraph or provision of this Agreement is for
 
 
29

--------------------------------------------------------------------------------

 
 
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
Section 17.  Governing Law Provisions.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, including
without limitation Section 5-1401 of the New York General Obligations Law.  No
legal proceeding may be commenced, prosecuted or continued in any court other
than the courts of the State of New York located in the City and County of New
York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Agent each hereby consent to the jurisdiction
of such courts and personal service with respect thereto.  The Company and the
Agent each hereby waive all right to trial by jury in any legal proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement.  The Company agrees that a final judgment in any
such legal proceeding brought in any such court shall be conclusive and binding
upon the Company and the Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
Section 18.  Agent’s Information.  The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the “Agent’s Information” consists
solely of the following information in the Prospectus Supplement: (i) the third
paragraph on the front cover page concerning the terms of the offering; and (ii)
the statements concerning the Agent contained in the first paragraph, concerning
the Agent in the third paragraph, concerning the Agent and Lazard Frères & Co.
LLC in the eighth paragraph and concerning Regulation M of the Exchange Act in
the eleventh paragraph, in each case under the heading “Plan of Distribution.”
 
Section 19.  Definitions.  For purposes of this Agreement, (a) “business day”
means any day on which the NYSE Amex is open for trading, (b) “knowledge” means
the knowledge of the directors and executive officers of the Company after
reasonable inquiry, (c) “subsidiary” has the meaning set forth in Rule 405 of
the Rules and Regulations, but excluding any inactive or immaterial
subsidiaries, and (d) “SEC Reports” means the Company’s Annual Report on Form
10-K for its fiscal year ended December 31, 2010 and each Annual Report on Form
10-K, Quarterly Report on Form 10-Q and Current Report on Form 8-K filed
thereafter.
 
Section 20.  General Provisions.  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  In this Agreement, the masculine,
feminine and neuter genders and the singular and the plural include one
another.  The section headings in this Agreement are for the convenience of the
parties only and will not affect the construction or interpretation of this
Agreement.  This Agreement may be amended or modified, and the observance of any
term of this Agreement may be waived, only by a writing signed by the Company
and the Agent.
 
Section 21.  Research Analyst Independence.  The Company acknowledges that the
Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that the Agent’s research analysts may
hold views and make statements or investment recommendations and/or publish
research reports with respect to the Company and/or the offering that differ
from the views of their investment banking division.  The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Agent with respect to any conflict of interest that
may arise from the fact that the views expressed by its independent research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Company by the Agent investment banking
division.  The Company acknowledges that the Agent is a full service securities
firm and as such from time to time, subject to applicable securities laws, rules
and regulations, may effect
 
 
30

--------------------------------------------------------------------------------

 
 
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 21 shall relieve the Agent of any
responsibility or liability it may otherwise bear in connection with activities
in violation of applicable securities laws, rules or regulations.
 


 
 
 
 


 
31

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
Very truly yours,
 
EVERGREEN ENERGY INC.
   
By: /s/  Diana L. Kubik
Name:  Diana L. Kubik
Title:  Executive Vice President and Chief Financial Officer





The foregoing Sales Agency Agreement is hereby confirmed and accepted by the
Agent in New York, New York as of the date first above written.
 
LAZARD CAPITAL MARKETS LLC


By: /s/ William B. Buchanan, Jr.
Name:
Title:





 
32

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Schedule of Free Writing Prospectuses
included in the Time of Sale Prospectus
 
 
None
 


 


Schedule I-1 
 

--------------------------------------------------------------------------------

 


SCHEDULE II
 
Due Diligence Protocol
 
Set forth below are guidelines for use by the Company and the Agent in
connection with the Agent’s continuous due diligence efforts in connection with
the sale and distribution of the Shares pursuant to the Agreement.  For the
avoidance of doubt, the Agent and the Company expect that no sales under the
Agreement will be requested or made at any time the Company is, or could be
deemed to be, in possession of material non-public information with respect to
the Company.
 
 
1.
On or immediately prior to each Representation Date, in addition to the
documents provided pursuant to Sections 5(s), (t), (u) and (v) of the Agreement,
the Agent expects to conduct a due diligence call with the appropriate business,
financial and legal representatives of the Company.

 
 
2.
On the date of or promptly after the filing of the Company’s quarterly reports
on Form 10-Q, the Agent expects to conduct a due diligence call with the
appropriate business, financial, accounting and legal representatives of the
Company and that the Company shall provide the certificate referred to in
Section 7(f) of the Agreement.

 
 
3.
In the event that the Company requests the Agent to sell on any one Trading Day
an amount of Shares that would be equal to or greater than 25% of the average
daily trading volume (calculated based on the most recent three completed
Trading Days) of the Common Shares, the Agent expects to conduct a due diligence
call with the appropriate business, financial, accounting and legal
representatives of the Company and that the Company may be asked provide the
certificate referred to in Section 7(f) of the Agreement.

 
 
4.
The Company shall provide all information that the Agent may reasonably request
from time to time in connection with its due diligence review; provided that
neither the Company nor its advisors, counsel or independent accountants shall
be required to so comply to the extent that such compliance would violate any
confidentiality agreement or impair or waive any legal privilege of the Company.

 
The foregoing is an expression of current intent only, and shall not in any
manner limit the Agent’s rights under the Agreement, including the Agent’s right
to require such additional due diligence procedures as the Agent may reasonably
request pursuant to the Agreement.
 


Schedule II-1
 

--------------------------------------------------------------------------------

 


SCHEDULE III
 
Dividend Restrictions
 
None.
 


 


 


Schedule III-1
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Transaction Confirmation
 
[Agent Letterhead]
                       , 20     


Evergreen Energy Inc.
1225 17th Street, Suite 1300
Denver, Colorado 80202
VIA ELECTRONIC MAIL


Dear                     :


This confirmation sets forth the terms of the agreement of Lazard Capital
Markets LLC (the “Agent”) with Evergreen Energy Inc., a Delaware corporation
(the “Company”) relating to the sale of up to [_________] shares of the
Company’s common stock, par value .001 per share, pursuant to the Sales Agency
Agreement between the Company and the Agent, dated August [__], 2011 (the “Sales
Agency Agreement”).  Unless otherwise defined below, capitalized terms defined
in the Sales Agency Agreement shall have the same meanings when used herein.


By countersigning or otherwise indicating in writing the Company’s acceptance of
this confirmation (an “Acceptance”), the Company shall have agreed with the
Agent to use commercial reasonable efforts to engage in the following
transaction:


[Number of Shares to be sold][Aggregate Gross Price of Shares to be sold]:
 
________________________________________
Minimum price at which Shares may be sold:
 
________________________________________
Date(s) on which Shares may be sold:
 
________________________________________
Compensation to Agent
(if different than the Agreement):
 
________________________________________
Manner in which Shares are to be sold:
(if other than the NYSE Arca)
 
________________________________________

 
 
The transaction set forth in this confirmation will not be binding on the
Company or the Agent unless and until the Company delivers its Acceptance;
provided, however, that neither the Company nor the Agent will be bound by the
terms of this confirmation unless the Company delivers its Acceptance by        
am/pm (New York time) on [the date hereof/                    , 20  ].


The transaction, if it becomes binding on the parties, shall be subject to all
of the representations, warranties, covenants and other terms and conditions of
the Sales Agency Agreement, except to the extent amended or modified hereby, all
of which are expressly incorporated herein by reference.  Each of the
representations and warranties set forth in the Sales Agency Agreement shall be
deemed to have been made at and as of the date of the Company’s Acceptance, and
at every Time of Sale and any Settlement Date.


A-1
 

--------------------------------------------------------------------------------

 




If the foregoing conforms to your understanding of our agreement, please so
indicate your Acceptance by signing below.



 
Very truly yours,
     
LAZARD CAPITAL MARKETS LLC
 
 
By:                                                               
Name:
Title:
 
 
By:                                                               
Name:
Title:
   
ACCEPTED AND AGREED as of the date
first above written:
     
EVERGREEN ENERGY INC.
 
 
 
By:                                                               
Name:
Title:
 
 
 
 



[Note: The Company’s Acceptance may also be evidenced by a separate written
acceptance referencing this confirmation and delivered in accordance with the
Sales Agency Agreement]


A-2
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Opinion of Counsel for the Company to be delivered pursuant to Section 7(d)
 
 
 
 
 


B-1
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
Company Insider Trading Policy
 
 
 
 


C-1


 